Citation Nr: 0110399	
Decision Date: 04/09/01    Archive Date: 04/17/01

DOCKET NO.  96-16 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Counsel


INTRODUCTION

The veteran served on active duty from December 1947 to July 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in November 1995, in which 
the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied the veteran's 
claim of entitlement to service connection for a low back 
disability.  The veteran subsequently perfected an appeal of 
that decision.  A hearing on this claim was held in July 
1998, before the undersigned Board member, who was designated 
by the chairman to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West 1991).

In a January 1999 Board decision, this case was remanded to 
the RO for additional development.  Upon completion of this 
development the RO again denied the veteran's claim.  
Accordingly, this case is properly before the Board for 
appellate consideration.


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  Military service records, including a citation, indicate 
that the veteran engaged in combat with the enemy during his 
service in Vietnam.

3.  There is competent evidence of record that the veteran's 
low back disability is related to his jumping out of a 
helicopter from a height of fifteen feet.



CONCLUSION OF LAW

A low back disability was incurred during active service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. §§ 3.102, 3.303 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Following evidentiary development pursuant to the June 1999 
remand, 38 U.S.C.A. § 5107 was amended, effective for all 
pending claims, to eliminate the requirement that the veteran 
submit a well-grounded claim in order to trigger VA's duty to 
assist.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475 (VCAA), § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107).  Consequently, the 
VA is obligated to assist the veteran in the development of 
his claim, unless there is no reasonable possibility that 
such assistance will aid in substantiating the claim.  See 
VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A).  In addition to eliminating the well-groundedness 
requirement, the statue also amplified the duty to assist 
itself and more specifically defined it.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
98 (2000) (to be codified as amended at 38 U.S.C. § 5103A).  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A).  

In the present case it appears as if the duty to assist has 
been satisfied.  All treatment records identified by the 
veteran have either been obtained by the RO or submitted by 
the veteran.  Additionally, he has been provided with a 
recent VA medical examination addressing his low back 
disability and its onset and etiology.  Accordingly, a remand 
back to the RO for compliance with the new duty to assist 
requirements is not necessary, and the veteran is not 
prejudiced by the Board's decision not to do so.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) (2000).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  
Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  

In determining whether service connection is warranted for a 
disability, the VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In making this 
determination, the veteran is entitled to the benefit of all 
reasonable doubt arising from the evidence.  38 C.F.R. 
§ 3.102 (2000).

Additionally, because the veteran asserts that his low back 
injury was incurred during combat, the provisions of 
38 U.S.C.A. § 1154(b) (West 1991), are applicable.  Pursuant 
to section 1154(b), combat veterans may establish service 
incurrence of a disease or injury through satisfactory lay or 
other evidence which is consistent with the circumstances, 
conditions or hardships of service, even in the absence of 
official record of such incurrence.  See 38 U.S.C.A. 
§ 1154(b) (West 1991); Collette v. Brown, 82 F.3d 389 (1996).  
However, service connection may be rebutted by clear and 
convincing evidence to the contrary.  Id.

Initially, the veteran testified at his July 1998 hearing and 
has noted in statements of record that he injured his back in 
1966 when he jumped out of a helicopter with heavy radio 
equipment.  The helicopter could not land because of heavy 
grass, and he could not be seen by the medical staff because 
they were tending to wounded soldiers.  The record shows that 
the veteran was given a Navy Commendation Medal of the Combat 
"V" for his service as Communications Chief, Third 
Battalion, First Marines from January to June 1966, in 
connection with operations against insurgent communist 
forces.  The citation notes that the veteran participated in 
seven major combat operations.  Given this evidence, and the 
veteran's statements, the Board finds that the veteran is a 
combat veteran for purposes of 38 U.S.C.A. § 1154(b), and 
that as a result, his report of his back injury in service 
can be established by his lay statements alone, even without 
official record of the incident, if the occurrence of the 
injury is consistent with the circumstances and conditions of 
his service.  As a Communications Chief, it is consistent 
with the veteran's service that he would have to transport 
from various locations with radio equipment.  Accordingly, 
his description of his back injury in service is credible, 
and is established despite the absence of reference to it in 
his service medical records.

Medical evidence of record, including a May 1999 VA 
examination report, shows that the veteran currently has 
degenerative changes or arthritis in his lumbar spine, and 
myofascial back pain syndrome.  A February 1999 notation from 
a Dr. Henderson, a private physician, indicates that the 
veteran was treated for episodes of low back pain from the 
1970's to 1991 but that the records were no longer available, 
and private treatment records from 1992 to 1995 show 
treatment for low back problems during this time frame as 
well.  In corroboration with this medical evidence, the 
veteran has testified and stated in the record that he has 
had low back pain since his jump from the helicopter in 
service.  Moreover, in addition to this continuity, the May 
1999 VA examiner opined that the veteran's myofascial pain 
syndrome could be related to jumping out of a helicopter from 
a height of fifteen feet.  He also opined that this pain 
could be aggravated by arthritis.

Considering the medical evidence of record, the Board finds 
that it is at least as likely as not that the veteran's 
current myofascial pain syndrome is related to his incident 
in service when he had to jump out of a helicopter carrying 
equipment.  The continuity of symptomatology provided by the 
veteran's statements and the records, in addition to the May 
1999 VA opinion, provide sufficient nexus between the two.  
Furthermore, there is no indication of another intervening 
cause for this pain, and even if there were, where the 
evidence is in equipoise, the veteran is entitled to the 
benefit of the doubt.  38 C.F.R. § 3.102 (2000).  
Accordingly, the Board finds that the evidence of record 
establishes entitlement to service connection for a low back 
disability, and the veteran's claim therefor is granted.  


ORDER

Entitlement to service connection for a low back disability, 
is granted. 



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

